IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 571 Disciplinary Docket No. 3
                                           :
JAMES DANIEL HARRISON                      :   No. 54 DB 2000
                                           :
                                           :   Attorney Registration No. 29575
                                           :
                                           :   (Philadelphia)
PETITION FOR REINSTATEMENT                 :




                                        ORDER

PER CURIAM
       AND NOW, this 21st day of October, 2020, the Petition for Reinstatement is denied.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).